Citation Nr: 1729304	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-30 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating prior to January 15, 2013, and in excess of 10 percent thereafter for tinea pedis bilaterally and onychomycosis of the fifth toenails bilaterally.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1986.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 rating decision of the Department of Veterans Affairs (VA) Appeal Management Center in Washington, DC.  The Cleveland Regional Office (RO) has current jurisdiction.

The service-connected tinea pedis and onychomycosis were initially assigned a non-compensable disability rating in the March 2011 rating decision, effective June 5, 2006 (the date the claim was submitted).  In a January 2015 rating decision, the Decision Review Officer (DRO) increased the assigned rating to 10 percent, effective January 15, 2013.  The Veteran has not expressed satisfaction with the increased disability rating; this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  Prior to January 15, 2013, tinea pedis and onychomycosis were manifested by coverage of less than 5 percent of the entire body and did not require the use systemic therapy or other immunosuppressive drugs.

2.  Since January 15, 2013, tinea pedis and onychomycosis has been manifested by coverage of less than 20 percent of the entire body and does not require the use of systemic therapy or other immunosuppressive drugs.



CONCLUSIONS OF LAW

1.  Prior to January 15, 2013, the criteria for a compensable disability rating for tinea pedis and onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806, 7813 (2016).

2.  Since January 15, 2013, the criteria for a rating higher than 10 percent for tinea pedis and onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806, 7813 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order on account of the length of time since the last examinations.  See VAOPGCPREC 11-95 (April 7, 1995) (the length of time since the last examination, in and of itself, does not warrant a further examination).

Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  The Law

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran is assigned a non-compensable disability rating for tinea pedis and onychomycosis, prior to January 15, 2013, and a 10 percent disability rating, since January 15, 2013, pursuant to 38 C.F.R. § 4.118 , Diagnostic Code 7813-7806.  The Veteran claims that his service-connected tinea pedis and onychomycosis warrant a higher initial rating for the entire duration of the appeal.

The Veteran's service-connected bilateral tinea pedis has been rated as non-compensably disabling under 38 C.F.R. § 4.118, Diagnostic Codes 7813 which provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118 (2016).

Under Diagnostic Code 7806, a non-compensable evaluation is provided for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed area, and requiring no more than topical therapy during the past 12-month period.  A 10 percent disability rating will be assigned where at least five percent, but less than 20 percent of the entire body or at least five percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum 60 percent disability rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

The rating criteria for skin disabilities were revised after VA received the Veteran's claim, effective October 23, 2008.  The revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  The change in the law did not impact Diagnostic Code 7806, the relevant code section in this case.


III.  Analysis

Turning to the evidence of record, the Veteran was afforded a VA examination in January 2011.  The Veteran reported that since service that he has had problems with his feet bilaterally that included severe pruritic sensations, sloughing of skin, burning, and some cracking and chafing in between the digits.  In addition, the Veteran reported that his toenails on the small toes of both the right and left feet bilaterally have always been thick, brittle and yellow in appearance since service.  He also reported his treatment over the years has consisted of conservative self-treatment with home remedies that included soaking in Epsom salt, using alcohol and peroxide on his feet.  He stated that this course of treatment seemed to help keep to a minimum the amount of burning as well as chafing of skin on the feet and therefore, he did not seek any treatment from any professional medical personnel over the years.  Upon physical examination, the examiner noted that there was zero percent of the head, face, neck and hand areas affected by the skin condition.  The examiner noted that upon inspection of the feet bilaterally, he found very mild cracked skin areas that would be consistent with tinea pedis, in between the digits.  The toenails of the fifth digits on both the right and the left feet were dry, crumbly, yellow, which would be consistent with onychomycosis.  The examiner also noted the feet were cool and dry to the touch at the time and there was no erythema, lacerations, open lesions, scarring or acne on the feet.  The pulses were palpable bilaterally and the amount of skin condition affecting the total body at that time was less than 5 percent.  The examiner concluded that the Veteran had bilaterally mild tinea pedis and onychomycosis of the fifth toenails bilaterally.

The Veteran was afforded a second VA examination in January 2013.  The Veteran recited the same facts associated with the skin condition of his feet as noted in the January 2011 VA examination.  Upon physical examination the examiner noted that the Veteran's skin condition did not cause any scarring or disfigurement of the head, face or neck, and the Veteran did not have any benign or malignant skin neoplasms.  The examiner further noted that the Veteran did not have any systemic manifestations due to any skin diseases such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma.  The examiner noted that the Veteran has treated his skin condition with topical antifungal cream on a constant to near constant basis, and has not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran has not had any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Further examination revealed that the infections of the skin affected 5 percent to less than 20 percent of the Veteran's body and did not affect the exposed area.  The examiner described the affected area as thickened scaly skin with some peeling between the digits bilaterally, and the fifth digits had yellow thickened nails.  There was no evidence that the Veteran's skin condition was related to acne or chloracne, vitiligo, scarring alopecia, alopecia areata, or hyperhidrosis.  The Veteran did not have a benign or malignant neoplasm or metastases related to his diagnosis and his skin condition does not affect his ability to work.

Based on the above, the Board finds that, prior to January 15, 2013, the Veteran's onychomycosis and tinea pedis more closely approximates a non-compensable disability rating.  During this period, his symptoms showed that less than 5 percent of his body was affected by tinea pedis and onychomycosis and was treated with home remedies which included soaking in Epsom salt, using alcohol and peroxide.  Such symptoms are consistent with the non-compensable disability rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7806.  A compensable disability rating is not warranted, as there is no evidence that he was treated with systemic therapy or other immunosuppressive drugs or that onychomycosis and tinea pedis encompassed an area of five percent of the entire body.  Therefore, a higher rating prior to January 15, 2013, has not been established.

Since January 15, 2013, the Veteran's onychomycosis and tinea pedis more closely approximates a 10 percent disability rating.  During this period, his symptoms showed that more than five percent but less than 20 percent of the total body area was affected by tinea pedis and onychomycosis and was treated with topical creams.  These symptoms are consistent with the 10 percent disability rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7806.  The next higher rating of 30 percent is not warranted, as there is evidence that the Veteran was treated with systemic therapy or other immunosuppressive drugs or that onychomycosis and tinea pedis encompassed an area of 20 percent of the entire body.  Therefore, a higher rating from to January 15, 2013, has not been established.

Finally, the Board has considered the applicability of other Diagnostic Codes pertaining to the skin.  Here, the Veteran does not have any disfigurement or scars. His predominant disability manifests itself by skin and toenail irritation, which is expressly contemplated by the appropriate Diagnostic Code 7806 applied above.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  The Board finds that no other diagnostic codes are applicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (the choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).

Accordingly, the evidence of record has not shown that the Veteran's onychomycosis and tinea pedis warrant a compensable disability rating prior to January 15, 2013, or in excess of 10 percent from January 15, 2013, and the claim is denied.

In making its determinations, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  However, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an initial compensable disability rating for tinea pedis and onychomycosis, prior to January 15, 2013, is denied.

Entitlement to an initial disability rating in excess of 10 percent for tinea pedis and onychomycosis, from January 15, 2013, is denied.  



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


